Citation Nr: 0910713	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2002 for an award of service connection for lumbar spine 
fusion with chronic lumbar pain syndrome (lumbar spine 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to August 
1975.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the Veteran's notice of disagreement, 
received in February 2007, indicates a disagreement with the 
effective date for the grant of a total rating for 
compensation purposes based on individual employability 
(TDIU) because the RO decision stated that the medical 
evidence shows that the Veteran's inability to work goes back 
to 1996.  The Board notes that the effective date for the 
award of TDIU is inextricably intertwined with the effective 
date for the grant of service connection for lumbar spine 
disability, as service connection has not been established 
for any disability earlier than January 31, 2002, and this is 
the only service-connected disability effective date at 
issue.  See, e.g., 38 C.F.R. § 4.16.  As the decision herein 
does not grant entitlement to an effective date earlier than 
January 31, 2002, for an award of service connection for 
lumbar spine disability, the Board has also, in essence, 
adjudicated the effective date for the grant of TDIU.  As 
such, a Remand for issuance of a separate statement of the 
case as to the TDIU effective date would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

In November 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  On January 31, 2002, VA received the Veteran's (who was 
discharged from military service in August 1975) initial 
claim for VA compensation benefits for a lumbar spine 
disability, and a June 2006 rating decision granted service 
connection for this claim, effective January 31, 2002.  

2.  No document prior to January 31, 2002, may be construed 
as an informal, inferred, or formal claim of entitlement to 
service-connected compensation benefits for a lumbar spine 
disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 2002 
for the award of service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 5101, 5110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 
3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  As noted above, 
this includes notice that regarding the effective date of the 
disability.

As the June 2006 rating decision that is on appeal granted 
service connection for a lumbar spine disability and assigned 
an effective date for the award, statutory notice had served 
its purpose and its application was no longer required.  38 
C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. 
Reg. 23353-23356 (April 30, 2008); see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of assignment of an effective date for 
an award of disability compensation and readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, letters from the RO to the Veteran, dated in March 
2006 and April 2006, also provided him with general 
disability rating and effective date criteria and examples of 
evidence.  The Veteran has had ample opportunity to 
respond/supplement the record.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records as well 
as reports of post-service private and VA treatment and 
examination.  Additionally, the claims file contains the 
Veteran's statements in support of his claim, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

The Board notes that a response from National Personnel 
Records Center (NPRC), dated in February 2006, indicates that 
searches for the Veteran's records from Ft. Knox in 1974 were 
conducted, but no records were located.  As such, the Board 
finds that further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, all evidence relevant to the 
Veteran's effective date claim has been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the 
effective date claim.  

Legal criteria 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38  
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board notes that a claim must be filed in order for any 
type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) 
(West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The Board also 
notes that 38 C.F.R. § 3.151(a) indicates that a claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  If a formal claim is received within 
one year of an informal claim, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in 
each case, with all reasonable doubt to be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Analysis

The Veteran contends the effective date for the award of his 
service-connected lumbar spine disability should go back to 
the date of receipt of his claim for pension benefits, 
October 31, 1996.  (See November 2008 Travel Board hearing 
Transcript "Tr." at 5-6.)  In this regard, the Veteran 
contends his claim for pension benefits, received October 31, 
1996, should have also been considered a claim for 
compensation benefits.  (Id. at 5.)  It was further noted in 
a Statement of Accredited Representative, dated in October 
2007, that since he was granted service connection in 2002 
for the same condition for which he was granted nonservice-
connected pension in 1996, the effective date for his lumbar 
spine disability (and TDIU) should also go back to 1996.  See 
also VA Form 9, Appeal to Board of Veterans' Appeals, 
received in July 2007 (contending that he had the same lumbar 
spine symptoms in 1996 as in 2002).

The record reflects that the Veteran's active service in the 
military ended in August 1975.  Unfortunately, the record 
does not contain a claim filed by the Veteran for service 
connection for a lumbar spine disability within one year of 
his discharge from service.  As such, an effective date from 
the day following separation from service is not permitted by 
the applicable regulations.  See 38 C.F.R. § 3.400(b)(2).  
Service connection was subsequently granted for a lumbar 
spine disability by the RO in the June 2006 rating decision, 
with a 60 percent evaluation, effective January 31, 2002, the 
date of receipt of his claim for service-connected 
compensation benefits.

The Board will now review the evidence of record to determine 
whether any communication in writing, received by VA prior to 
January 31, 2002 by the Veteran (or other authorized person), 
indicates an attempt to apply for, or evidences a belief in 
entitlement to, service-connected compensation benefits for a 
lumbar spine (or similar) disability.  

In reviewing the evidence to determine whether any 
communication submitted by the Veteran indicates an attempt 
to apply for service connection for a lumbar spine 
disability, the Board finds no document submitted prior to 
January 31, 2002 that indicates an intent to pursue a claim 
of entitlement to service connection for such compensation 
benefits.  In this regard, the Board notes the record 
contains two documents/applications for exclusions of 
children's income, VA Form 21-0571, as well as other 
documents related to aspects of the Veteran's non-service-
connected pension benefits, including information regarding 
average monthly income and expenses.  These documents do no 
reflect an intent to apply for VA compensation benefits 
regarding any disability.

The Board acknowledges the Veteran's argument that his VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, received on October 31, 1996, should also be 
construed as claim for compensation.  While the VA Form 21-
526 received on October 31, 1996 may be construed as a claim 
for compensation, this does not nullify the requirement of 38 
C.F.R. § 3.155(a) that a claim must identify the benefit 
sought.  After reviewing the October 1996 VA Form 21-526, the 
Board finds that this application does not indicate an intent 
to make application for, or a belief in entitlement to, 
service-connected compensation benefits for a lumbar spine 
disability, even in light of 38 C.F.R. § 3.151(a).  In this 
regard, the VA Form 21-526, signed and dated by the Veteran 
in October 1996, reflects that the Veteran noted "back 
problems" in Section 17 as the disability for which the 
claim was being made.  However, he left completely blank 
items 19, 20, and 21 on the application.  These items, in 
particular item 19, addresses in-service treatment for the 
claimed disability or disabilities.  The Board notes that in 
bold print, prior to these items, the VA Form 21-526 states 
that the applicant should "skip items 19, 20, and 21 if you 
are not claiming compensation for a service-connected 
disability."  As just noted, the record reflects that the 
Veteran did not complete any part of these 3 items on the VA 
Form 21-526.  The record shows that the Veteran only 
completed the items related to pension benefits.  
Additionally, in section 17, titled "Nature and History of 
Disabilities," of the VA Form 21-526, the Veteran was asked 
to state the nature of sickness, disease or injuries for 
which his claim is made and the date each began.  As noted 
above, the Veteran wrote only "[b]ack [p]roblems," and did 
not specify a date of onset.  Further, the report of a VA 
examination, dated in January 1997, reflects that at that 
time the Veteran first reported he had injured his back in 
1987 while working as a meat cutter.  He noted he was 
thereafter laid off until 1991.  He also reported that he had 
been in good health during service, that he was currently 
unemployed due to injury to his back in June 1995, that he 
had been injured on the job at that time, and that he had not 
returned to work since then.  In light of the foregoing, the 
Board finds that the Veteran lacked a belief in entitlement 
to VA compensation benefits and/or any intent to apply for VA 
compensation benefits in October 1996.  38 C.F.R. § 3.1(p); 
38 C.F.R. § 3.155(a).  

At the November 2008 Travel Board hearing, the Veteran 
testified that he knew that he had a back injury in service, 
but he only filed for non-service-connected pension because 
there was no evidence that he was injured in service.  (See 
Board Tr. at 3-4.)   The Veteran testified that he had 
contacted the VA and a doctor at the Saginaw VA hospital 
attempted to find evidence of an in-service injury, but this 
doctor was unsuccessful.  (Id. at 4.)  The Veteran then 
testified that he "went through with the non-service-
connected" as he "had no choice."  (Id.)  The Board finds 
that the Veteran's testimony at the November 2008 Travel 
Board hearing confirms his lack of intent to apply for VA 
compensation benefits in October 1996.  The Board also notes 
that case law from the Court is clear that relying on 
erroneous advice from a VA employee would not entitle the 
claimant to an earlier effective date.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (noting that although the appellant 
may have received erroneous advice from the veterans benefits 
counselor at the RO, she is not entitled to an earlier 
effective date based on estoppel); see also Shields v. Brown, 
8 Vet. App. 346, 351 (1995) (noting that even if a VA 
employee had given erroneous advice (and not a VSO as in the 
Shields case), the Court still would not be able to award 
benefits); Owings v. Brown, 8 Vet. App. 17, 23 (1995) (noting 
that even if an employee of VA had informed the appellant 
that she would be eligible for DIC upon any future divorce 
(and the Court notes that no evidence was submitted to 
support such a finding), VA would not be bound to grant 
benefits due to this administrative error).

Additionally, the Board recognizes the Veteran's contention 
that his lumbar spine disability existed prior to the 
currently assigned effective date, to include lumbar signs 
and symptoms in 1996.  See October 2007 Statement of 
Accredited Representative; VA Form 9, received in July 2007.  
However, there is no provision for payment of benefits from 
an earlier date based on a disorder's existence from a date 
previous to the receipt of the claim, unless the claim was 
filed within one year of separation from service.  See 38 
C.F.R. § 3.400(b)(2).  The Board observes that a claim must 
be filed in order for any type of benefit to accrue or be 
paid as there is no provision in the law for awarding an 
earlier effective date based simply on the presence of the 
disability.  38 U.S.C.A. § 5101(a) (West 2002); Jones, 136 
F.3d at 1299; see also Brannon v. West, 12 Vet. App. 32, 35 
(1998) (noting that the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  The 
Board also notes that, as discussed above, the appeal record 
does not reflect that the Veteran filed any earlier claim in 
writing with VA evidencing a belief in entitlement to 
compensation benefits.  38 C.F.R. §§ 3.1(p), 3.155(a).

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization or evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 
3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, the Veteran's 
compensation claim was not pre-dated by an adjudication of 
the type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis for finding that a claim, 
be it formal or informal, of entitlement to service 
connection for a lumbar spine disability was of record 
earlier than January 31, 2002.  38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993).

In conclusion, the controlling laws and regulations state 
that an award of disability compensation will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Thus again, 
the January 31, 2002, date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.  Here, the evidence of record, viewed 
in conjunction with the pertinent laws and regulations, 
provide no basis for an award of service connection for a 
lumbar spine disability prior to January 31, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an effective date earlier than January 31, 
2002 for the award of service connection for lumbar spine 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


